Citation Nr: 1741194	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-00 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1989 to September 1992, and from January 1993 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the PTSD and depression diagnoses of record, the Board has recharacterized the claim as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Dothan VA Medical Center treatment records from 2004 to 2012 show the Veteran was diagnosed with PTSD and depression.  Within those records, reference is made to the Veteran receiving outpatient treatment from a Dr. West from 2001 to 2003, treatment through a mental health clinic in 2003, and being seen by a psychiatrist in 2004.  These treatment records are not found in the Veteran's claim file, nor does it appear that VA attempted to obtain them.  The records appear relevant to the Veteran's claim because they relate to whether the Veteran was diagnosed with and treated for PTSD and depression at an earlier point in time, and they may include further information pertaining to the Veteran's history of symptoms.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

The Veteran was afforded a VA examination in September 2011.  The examiner stated that the Veteran was "certainly exposed to formidable traumatic stressors that included fear of hostile military activity and/or terrorist activity but he experienced no significant occupational problems since that time."  The examiner found that the Veteran did not meet DSM-IV criteria for PTSD and opined that the Veteran was less likely than not suffering from PTSD or other psychiatric disorders caused by or a result of military service.  The examiner, however, diagnosed the Veteran with depression but that it was less likely that it was caused by or a result of military service.  No clear rationale was provided.  The examiner only intimated that the negative finding was based in part on the absence of psychiatric treatment for 8 to 10 years following  service discharge.  However, as discussed above, there is evidence suggesting that the Veteran sought out mental health care as early as 2001, which closer to 5 years after service.  

The VA examiner's conclusions were thereby based on an incomplete claims file, as the examiner did not have access to the Veteran's treatment records from 2001 to 2003.  The fact that the Veteran continues to receive treatment is also probative and needs to be reconciled.  A new VA examination, therefore, is necessary to adjudicate the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources and authorization by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities and all private treatment records from the Veteran not already associated with the file, to include treatment records from 2001 to 2004.  A specific request should be made for records from Dr. West.  Negative development should be properly annotated in the record.

2. Thereafter, schedule the Veteran for a VA examination with a psychiatrist or a psychologist to obtain a medical opinion concerning the etiology of any present psychiatric disorder, to include PTSD and depression.  The Veteran's electronic claims file must be available or accessible for review by the VA examiner in conjunction with the examination.   The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a) Provide a full multiaxial diagnosis of any psychiatric disability that presently existed or has existed during the appeal period.  

1. Specifically state whether each criterion under DSM-IV or DSM-V for a diagnosis of PTSD is met.  If a diagnosis of PTSD is not made, the examiner is asked to reconcile this negative finding with diagnosis of PTSD that is found in the Veteran's treatment records.  

2. Otherwise, provide a diagnosis for any other psychiatric disorder.  The examiner should consider the diagnosis of depression in the Veteran's post-service VA treatment records as well as the diagnosis of depression from the Veteran's September 2011 VA examination when providing a diagnosis.

b) If a diagnosis of PTSD is appropriate, identify each stressor event upon which the diagnosis is based.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the PTSD is due to active service.  The examiner should remain mindful that VA has conceded the Veteran's in-service stressors as they relate to fear of hostile military or terrorist activity during service.

c) With respect to each diagnosis other than PTSD identified, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such psychiatric disorder is etiologically related to any incident of the Veteran's active service.  The clinical significance of the Veteran's history of mental health treatment in 2001, if such is established, should be discussed.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3. After completing all indicated development, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




